Citation Nr: 1231855	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The psychiatric disability claim on appeal was previously characterized as one solely for service connection for PTSD.  However, the U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claims file contains medical records with diagnoses of other psychiatric disorders, including in particular, major depressive disorder.  Therefore, the Board has recharacterized the claim on appeal. 

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2006 rating decision, the RO denied service connection for PTSD on the basis that the Veteran's inservice stressors could not be verified, and that the evidence did not show a confirmed diagnosis of PTSD.

2.  Evidence added to the record since the February 2006 rating decision is relevant and probative of the issue of entitlement to service connection for a psychiatric disability, to include PTSD.



CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received and the claim for entitlement to service connection for a psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In light of the decision herein reopening the claim for entitlement to service connection for a psychiatric disability, to include PTSD, the Board finds that any errors with regard to the duties to notify and/or assist are harmless. 

II. Applicable Legal Criteria and Analysis

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2011), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, Vet. App. 2006 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 

III. Legal Analysis

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for PTSD.  The record reflects that, in a February 2006 rating decision, the RO denied service connection for PTSD on the basis that the information required to corroborate his claimed stressful events was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and that the evidence did not show a confirmed diagnosis of PTSD.  The Veteran did not appeal that decision and it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the February 2006 RO decision included the Veteran's service treatment and personnel records.  Also of record were VA treatment records reflecting a diagnosis of PTSD; and a statement by the Veteran detailing his claimed stressors, which included witnessing soldiers killed by friendly fire, including when his tank misfired, and being exposed to an accident that occurred on base that resulted in the death of four GIs from carbon monoxide poisoning while they were in a Delta 88 recovery vehicle.  The Veteran's reported stressors also included being in charge of a reactionary force alert unit in Wiesbaden, Germany, after Marine barracks were bombed in Beirut, Lebanon on October 23, 1983, seeing wounded and/or dead soldiers being taking from Black hawk helicopters to the hospital, and having to stand guard all night long for several days to protect the perimeter.  Also of record was a January 2006 VA Memorandum in which a JSRRC Coordinator, made a formal finding on a lack of information required to verify stressor(s) in connection to the PTSD claim.

Evidence added to the record since the February 2006 RO denial includes VA treatment records showing diagnoses of PTSD and major depressive disorder.  It also includes a private July 2007 treatment record showing a PTSD diagnosis.  Finally, the Veteran submitted internet articles discussing the suicide bomb attack on the Marines compound in Beirut on October 23, 1983.

The Board finds that the additional evidence is new, in that it was not previously of record at the time of the February 2006 denial.  The evidence is also material because it shows that the Veteran has been diagnosed with a psychiatric disability, to include PTSD and major depressive disorder, which was not shown previously.  Moreover, this evidence suggests that one of the Veteran's claimed stressors occurred. This new evidence is not cumulative or redundant.  As such, it must be considered in order to fairly decide the merits of the claim.  

Accordingly, the Board finds that such evidence is new and material and the claim of entitlement to service connection for a pyschiatric disability, to include PTSD, is reopened.  See 38 C.F.R. § 3.156.  

ORDER

The application to reopen the claim for entitlement to service connection for a psychiatric disability is granted.


REMAND

The Veteran contends that service connection is warranted for PTSD.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD). Under the amended rule:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, one of the Veterans's claimed stressors stems from the October 23, 1983 Marine barracks bombing in Beirut, Lebanon.  The record does not demonstrate, and the Veteran does not contend, that he was actually in Beirut at the time of the bombing.  Rather, he claims that his stressor entails seeing the wounded and dead soldiers who had been evacuated for treatment to his base, Wiesbaden Air Base, Germany.  The Veteran also indicated that it was his job to stand guard all night long for several days to protect the perimeter of the base and that it was a very tense time because there was some thought that war could break out.  The Veteran's service personnel records show that the Veteran, indeed, was, stationed in Germany in October 1983 and that his principal duty was that of a tank driver.

The Board observes that in a November 2009 Memorandum, the RO made a formal finding on a lack of information required to verify stress(s) in connection to the PTSD claim.  In reaching this conclusion, the JSRRC Coordinator indicated that:

The duties the Veteran described while on alert after the Lebanon bombing, while they may have been stressful, these duties were not out of the ordinary for a soldier in his MOS and did not place the Veteran in any actual danger other than a "something might happen scenario."

However, in light of the Veteran's statements, the fact that the Veteran was stationed in Germany in October 1983, and the amended regulations pertaining, the Board finds that the RO should attempt to verify the Veteran's reported stressor involving the Marine barracks bombings of October 23, 1983.  Thereafter, the Veteran should be provided with a VA examination to determine the nature and etiology of the Veteran's current psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary development to verify the alleged in-service stressors.  The VA must record its determination of record as to whether any reported stressor, to include witnessing dead and wounded bodies arrive at Wiesbaden Air Base after the October 23, 1983 Marine barracks bombings, is deemed to have been verified.  If any stressor cannot be verified, such fact should be notated in the record, as well as the specific actions undertaken during the verification process.

2.  Then, afford the Veteran a psychiatric examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must document such review.  The examination and the report thereof should be in accordance with DSM- IV

a. The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to a stressor reported by the Veteran and deemed verified by VA as having occurred during the Veteran's active military service.

b. The examiner should also specifically identify all psychiatric disabilities, other than PTSD, found to be present. 

c. The examiner should then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that that any such psychiatric disorder(s) is/are related to service on any basis, to include any verified in-service stressor.  

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the examiner cannot answer any question in the case without resorting to unsupported speculation, the examiner should so state, and provide an explanation as to why that is so.

3.  If the benefit sought is not granted, issue the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period to respond.  Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


